ATTORNEY FOR PETITIONER:                           ATTORNEYS FOR RESPONDENT:
JONATHON T. COOK                                   CURTIS T. HILL, JR.
SANSBERRY DICKMANN BUILTA & COOK                   ATTORNEY GENERAL OF INDIANA
Anderson, IN                                       REBECCA L. McCLAIN
                                                   WINSTON LIN
                                                   ALEKSANDRINA P. PRATT
                                                   DEPUTY ATTORNEYS GENERAL
                                                   Indianapolis, IN



                                 IN THE                                          FILED
                                                                            Nov 07 2019, 4:07 pm
                           INDIANA TAX COURT                                     CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court

                                                  )
MCCLAIN MUSEUM, INC.,                             )
                                                  )
       Petitioner,                                )
                                                  )
                      v.                          ) Cause No. 18T-TA-00001
                                                  )
MADISON COUNTY ASSESSOR,                          )
                                                  )
       Respondent.                                )


                     ON APPEAL FROM A FINAL DETERMINATION OF
                         THE INDIANA BOARD OF TAX REVIEW

                                   FOR PUBLICATION
                                    November 7, 2019

WENTWORTH, J.

       McClain Museum, Inc. challenges the final determination of the Indiana Board of

Tax Review holding that its real property did not qualify for either the educational purposes

exemption or the charitable purposes exemption for the 2014 tax year. Upon review, the

Court affirms in part and reverses in part the Indiana Board’s final determination.



                           FACTS AND PROCEDURAL HISTORY
      The McClain Museum, located in Anderson, Indiana, exhibits military equipment

that was used by the United States’ armed forces in various conflicts ranging from World

War I through Desert Storm. (See, e.g., Cert. Admin. R. at 98, 102, 151-64, 191-257,

1054-55, 1404-13.) Founded in 1989 by Joseph McClain, a local Vietnam War veteran,

the Museum was established as an Indiana not-for-profit corporation and granted an

exemption from federal income taxation pursuant to IRC § 501(c)(3). (See Cert. Admin.

R. at 99, 118-19, 1044, 1092.) The Museum’s purpose, as stated in its Bylaws, is:

         (1) To acquire and conserve motorized and non-motorized vehicles
         and equipment for historical preservation.
         (2) To exhibit the collection of vehicles and equipment for purpose of
         educating visiting public.
         (3) To collect, restore and exhibit military armored equipment.
         (4) To conduct research in the area of motorized and non-motorized
         vehicles and equipment and collect information for future preservation.
         (5) To acquire, rebuild, and rent vehicles and equipment for public
         use and display.
         (6) Establish a facility for display of vehicles and equipment.
         (7) To acquire and conserve historical items of Madison County’s
         industrial and manufacturing history for an in-house, outreach and
         traveling exhibits.
         (8) To use the historical collection to educate and preserve Madison
         County’s natural and cultural history and technological
         accomplishments.
         (9) To use the collection for scholarly research.
         (10) Solely in furtherance of the aforesaid purposes to transact any
         and all lawful business for which a not-for-profit corporation may be
         incorporated under the Indiana Business Corporation Law, provided
         such business is not inconsistent with the corporation being organized
         and operated exclusively for charitable, educational, vocational and
         scientific purposes.

(Cert. Admin. R. at 102.) The Museum is recognized by the United States Army as a

historical preservation site for military equipment. (See Cert. Admin. R. at 135, 1066-74.)

      The Museum’s property consists of two buildings and a parking lot situated on

approximately 18 acres of partially wooded land. (See, e.g., Cert. Admin. R. at 150-90,



                                            2
699-700.) The larger of the two buildings, at approximately 88,600 square feet, is divided

into several discrete sections:

          (1) an exhibition area and library where retired military tanks, vehicles,
          equipment, artillery-related items, uniforms, photographs, manuals
          and books are displayed for public viewing;1

          (2) a restoration area where military vehicles are serviced, repaired
          and maintained;

          (3) a storage area where exhibit items and excess vehicle parts are
          housed when not on display or in use;

          (4) a reception/meeting hall known as the “Officer’s Club.”

(See, e.g., Cert. Admin. R. at 150, 191-340, 1124-28, 1198-99, 1315-19.) (See also

generally Cert. Admin. R. at 1194-1233 (testimony describing the approximately 200

photographs of the subject property).) The smaller building, at approximately 5,400

square feet, is used entirely for military vehicle storage. (Cert. Admin. R. at 150.) (See

also Oral Arg. Tr. at 3.)

       During the year at issue, the Museum was open to the general public Wednesday

through Friday from 1 p.m. to 4 p.m. (See Cert. Admin. R. at 567, 662-63.) Nevertheless,

the Museum was open upon request and guided tours were available by appointment.

(See Cert. Admin. R. at 567, 662-63, 1093-94, 1375.) Guided tours were conducted for

various veterans groups, school groups, scouting groups, police groups, and groups

interested in military communications. (See, e.g., Cert. Admin. R. at 567, 1370-77.) With


1
  McClain loaned several rebuilt tanks and retired military vehicles from his own personal
collection to the Museum when it first opened. (See Cert. Admin. R. at 1100-03.) In 2014,
however, all but one of the military vehicles exhibited at the Museum were on loan from either the
federal government or other individuals’ private collections. (See, e.g., Cert. Admin. R. at 143-
49, 1065-67, 1164-65.) Uniforms and other military-related mementos and paraphernalia were
typically on loan to the Museum from the private collections of local individuals. (See Cert. Admin.
R. at 1079.)


                                                 3
volunteer participation, the Museum also performs military reenactments for the public

using some of its equipment and vehicles. (See Cert. Admin. R. at 1381-83.)

       To make it economically accessible to all, the Museum did not charge admission

fees during the year at issue; it did, however, accept donations.2 (Cert. Admin. R. at 1057,

1078, 1080.) (But see Cert. Admin. R. at 1388-89 (indicating that while the Museum

sought a small admission fee for scheduled guided tours, it nonetheless waived the fee

for those who could not afford to pay).) To defray some of its operating costs,3 the

Museum rented out a portion of its storage area (comprising approximately 9% of the

larger building’s total square footage) to individuals to store their boats. (See, e.g., Cert.

Admin. R. at 150, 341-68, 1033, 1095-97, 1181-88, 1190-93, 1282-83.) Moreover, the

Museum rented out the Officer’s Club for social events like wedding receptions and

parties, as well as to Yellowbook Inc. to store its Yellow Pages books. (See, e.g., Cert.

Admin. R. at 150, 369-448, 1033, 1193-94, 1238-41, 1245-51, 1282-83, 1309-14, 1357-

58.) In addition, the Museum also permitted the Anderson and Madison County Historical

Societies to house, free-of-charge, some of their exhibits that they did not have room to

store themselves. (See Cert. Admin. R. at 150, 1086, 1189-90 (indicating that the

societies occupied approximately 1,100 square feet of the Museum’s storage space, or

approximately 1% of the Museum’s total square footage).)

       Apart from its bookkeeper, the Museum employed and paid only one staff member,



2
 The founder of the Museum often made substantial donations to cover the Museum’s operating
costs. (See Cert. Admin. R. at 1083-84, 1252-53, 1258-60.)
3
  Once the federal government approved the Museum’s application to receive a vehicle on loan,
the Museum was required to cover all subsequent costs associated with transporting, restoring,
maintaining, and securing the vehicles. (See Cert. Admin. R. at 1068-74, 1077.)


                                              4
a facilities manager. (Cert. Admin. R. at 1361-62.) That person performed the restoration

work on the military equipment, conducted tours, and provided round-the-clock security

services. (Cert. Admin. R. at 1361-64, 1367, 1370.) (See also Cert. Admin. R. at 1070,

1076-77, 1362-63, 1387-88 (indicating that given the stringent security measures the

Museum had to take to protect the vehicles that were on loan from the government, the

facilities manager lived on the premises).) Nevertheless, numerous unpaid volunteers,

along with Joseph McClain and his daughter Melissa, assisted with the day-to-day

operation of the Museum. (See, e.g., Cert. Admin. R. at 1380-87.)

       In May of 2014, the Museum applied for the educational purposes exemption

provided for in Indiana Code § 6-1.1-10-16. (See, e.g., Cert. Admin. R. at 37-41.) The

Madison County Property Tax Assessment Board of Appeals denied the exemption

application. (Cert. Admin. R. at 46-47.) The Museum subsequently appealed to the

Indiana Board, claiming entitlement to both the educational purposes exemption and the

charitable purposes exemption. (See Cert. Admin. R. at 4-5.)

       The Indiana Board held a hearing on the Museum’s appeal on June 11, 2015. On

November 21, 2017, the Indiana Board issued its final determination in which it found that

the Museum’s real property did not qualify for either exemption.4 (Cert. Admin. R. at 923-

59.)

       On January 5, 2018, the Museum initiated an original tax appeal. The Court heard

the parties’ oral arguments on April 11, 2019. Additional facts will be supplied when



4
 In its final determination, the Indiana Board also stated that while the Museum also sought an
exemption for its personal property, it failed to specifically identify through either its evidence or
argument what personal property it claimed to be exempt. (See Cert. Admin. R. at 950 ¶ 54 n.3.)
Given that the certified administrative record does not contain information about personal property
on appeal, the Indiana Board’s final determination with respect to this issue stands.
                                                  5
necessary.

                                STANDARD OF REVIEW

       The party challenging an Indiana Board final determination bears the burden of

demonstrating its invalidity. See Johnson Cty. Prop. Tax Assessment Bd. of Appeals v.

KC Propco LLC, 28 N.E.3d 370, 374 (Ind. Tax Ct. 2015). Accordingly, the Museum must

demonstrate to the Court that the Indiana Board’s final determination is either arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; contrary to

constitutional right, power, privilege, or immunity; in excess of or short of statutory

jurisdiction, authority, or limitations; without observance of procedure required by law; or

unsupported by substantial or reliable evidence. See IND. CODE § 33-26-6-6(e)(1)-(5)

(2019).

                                            LAW

       In Indiana, all tangible property is subject to taxation. IND. CODE § 6-1.1-2-1 (2014).

Nevertheless, the Indiana Constitution provides that the Legislature may exempt certain

categories of property from taxation. See IND. CONST. art X, § 1. Pursuant to that grant

of authority, the Legislature enacted Indiana Code § 6-1.1-10-16, which exempts real and

personal property that is owned, occupied, and used for, among other things, an

“educational” or “charitable” purpose. See generally IND. CODE § 6-1.1-10-16(a), (c), (e)

(2014).

       Determining whether an exemption applies is a fact-sensitive inquiry. Hamilton

Cty. Assessor v. SPD Realty, LLC, 9 N.E.3d 773, 777 (Ind. Tax Ct. 2014). The taxpayer

has the burden to prove entitlement to an exemption by providing evidence that meets

every element of the exemption sought. See Fraternal Order of Eagles # 3988, Inc. v.



                                              6
Morgan Cty. Prop. Tax Assessment Bd. of Appeals, 5 N.E.3d 1195, 1200 (Ind. Tax Ct.

2014). Any ambiguity will be strictly construed in favor of taxation and against exemption.

Hamilton Cty. Prop. Tax Assessment Bd. of Appeals v. Oaken Bucket Partners, LLC, 938
N.E.2d 654, 657 (Ind. 2010).

                                        ANALYSIS

       On appeal, the Museum argues that the Indiana Board’s determination to deny it

the educational purposes exemption or the charitable purposes exemption must be

reversed because it constitutes “an abuse of discretion and [is] otherwise not in

accordance with [the] law.” (See, e.g., Pet’r Br. at 15-16, 18, 20, 29.) The Madison

County Assessor, however, contends that the Indiana Board’s final determination must

be affirmed because the Museum “has failed to show that its contribution to the Madison

County community justifies the loss of tax revenue” sufficient to award either exemption.

(See, e.g., Resp’t Br. at 5.)

                           The Educational Purposes Exemption

       The    educational purposes exemption is       designed     “‘to   encourage      non-

governmental entities to provide educational services for ‘the public welfare.’” Dep’t of

Local Gov’t Fin. v. Roller Skating Rink Operators Ass’n, 853 N.E.2d 1262, 1265 (Ind.

2006) (citation omitted). In order to qualify for the exemption, an applicant must show

that through the use of its property it provides a benefit to the public sufficient to justify

the loss in tax revenue. See id. The Indiana Supreme Court has explained that an

applicant can meet that burden by showing that it provides the public with either the same

educational training that would otherwise be furnished in Indiana’s tax-supported schools

or that it provides educational courses that are related to those found in tax-supported


                                              7
public schools, but not necessarily provided by them. Id.

       The Museum argues on appeal that the Indiana Board clearly erred in its denial of

the educational purposes exemption because military history “is both directly and

indirectly related to subjects taught at our tax supported schools[.]” (Pet’r Br. at 19.)

Indeed, the Museum continues, military history

          is an integral part of the curriculum in Indiana’s local state funded
          elementary and secondary schools as well as the State supported
          institutions of higher learning[.] Wars, and specifically the U.S.
          involvement in those wars, take center stage in subjects like Social
          Studies, U.S. History, Government, and Western Civilization.
          Moreover, the affects [sic.] of those wars are tangentially apart [sic.]
          of other subjects such as Economics, American Literature, Philosophy
          and Political Science[.] . . . There is no question that war, and the way
          those specific wars were fought, is taught in various subjects offered
          in the curriculum at Indiana colleges, universities and tax supported
          public elementary and secondary schools, and . . . is at least
          “related” to those courses.

(Pet’r Br. at 18-19.)

       In finding that the Museum did not qualify for the educational purposes exemption,

the Indiana Board explained that

          [t]he McClain Museum is not a school. It does not offer courses on
          historic preservation or military history. [It] has made no showing of
          “instruction and training equivalent to that provided by tax-supported
          institutions of higher learning and public schools.” [It] offered no
          evidence of any type of curriculum or teaching plan.

(Cert. Admin. R. at 954 ¶ 64 (internal citation omitted).) Upon review, the Court will not

disturb the Indiana Board’s finding. While there is no doubt that the public is educated

and its knowledge enhanced about military history through the Museum’s displays, the

Museum has nonetheless made no showing – as is required by the aforementioned case

law – that it conducts educational services, training, or coursework related to that topic.

(See generally Cert. Admin. R.) Moreover, the Museum has made no showing that the

                                             8
state’s burden to provide military history education is relieved or would be increased if it

were not for the Museum. (See generally Cert. Admin. R.) Consequently, the Indiana

Board’s final determination that the Museum’s property did not qualify for the educational

purposes exemption is affirmed.

                            The Charitable Purposes Exemption

       With respect to this exemption, the term “charitable purpose” is defined and

understood in its broadest constitutional sense. Starke Cty. Assessor v. Porter-Starke

Servs., Inc., 88 N.E.3d 814, 817 (Ind. Tax Ct. 2017). Generally speaking, a charitable

purpose will be found to exist when “1) there is evidence of relief of human want . . .

manifested by obviously charitable acts different from the everyday purposes and

activities of man in general; and 2) there is an expectation of a benefit that will inure to

the public by the accomplishment of such acts.” SPD Realty, 9 N.E.3d at 775 (internal

quotation marks omitted).

       In denying the Museum a charitable purposes exemption, the Indiana Board stated

that

         The McClain Museum is named after the owner of the original
         collection, and it appears that he and his daughter run the place as
         they see fit. . . . While the facilities are regularly open to the public, it
         is predominately used by a select number of persons who utilize the
         facility for storing and maintaining equipment. The record does not
         indicate significant efforts to advertise to the public or increase the
         number of visitors.

                                              ****

         We conclude that more than anything the McClain Museum is focused
         on Mr. McClain’s hobby, collecting items related to military history.
         The totality of the evidence shows that whatever public benefits might
         result are merely incidental to that main focus.

                                            ****

                                              9
          In the context of property tax exemption, “human want” is not just
          human desire, but a need based on lack of a vital necessity. “Charity”
          is not explicitly defined by statute, but the Tax Court has defined it in
          part as an attempt to advance mankind in general, or those in need of
          advancement and benefit in particular. [While the Indiana Board finds
          the Museum’s] efforts in regard to veterans are certainly charitable and
          relieve human want . . . these activities are . . . incidental relative to
          the overall use of the property.

(Cert. Admin. R. at 953-55 ¶¶ 60-61, 66 (internal citation omitted).) Now, on appeal, the

Museum argues that the Indiana Board’s stated rationale fails “to properly interpret and

ultimately apply” the terms “charity” and “human want.” (See Pet’r Br. at 8-11.) The Court

agrees.

       As previously stated, the term “charity” is to be broadly construed and thus

encompasses more than simply providing relief to the needy. To that end, this Court has

defined charity as:

          a gift for, or institution engaged in, public benevolent purposes. [It is
          a]n attempt in good faith, spiritually, physically, intellectually, socially
          and economically to advance and benefit mankind in general, or those
          in need of advancement and benefit in particular, without regard to
          their ability to supply that need from other sources and without hope
          or expectation, if not with positive abnegation, of gain or profit by donor
          or by instrumentality of charity.

Raintree Friends Hous., Inc. v. Indiana Dep’t of State Revenue, 667 N.E.2d 810, 813-14

(Ind. Tax Ct. 1996) (citation omitted). Moreover, the Court has also explained that

“‘charity is not confined solely to the relief of the needy and destitute, but comprehends

as well activities which are humanitarian in nature and rendered for the general

improvement and betterment of mankind[.]’” College Corner, L.P. v. Dep’t of Local Gov’t

Fin., 840 N.E.2d 905, 909 (Ind. Tax Ct. 2006) (citation omitted). And as the Indiana Court

of Appeals has recognized,



                                              10
          [a] purpose is charitable if its accomplishment is of such social interest
          to the community as to justify permitting the property to be devoted to
          the purpose in perpetuity. There is no fixed standard to determine
          what purposes are of such social interest to the community; the
          interests of the community vary with time and place.

State Bd. of Tax Comm’rs v. Methodist Home for the Aged of the Indiana Conference of

the Methodist Church, Inc., 241 N.E.2d 84, 89 (Ind. Ct. App. 1968) (citation omitted).

       With this in mind, it is clear that through the Museum’s ownership, occupation, and

use of its property, it conveys a gift for the benefit of the general public that is charitable

in nature. Indeed, the Museum provides a place where members of the general public

can learn about our country’s military history and heritage as well as pay homage to its

veterans and their families for the sacrifices they made in defending our freedoms. (See,

e.g., Cert. Admin. R. at 138-40, 142, 255, 528, 1390-92.) At the Museum, visitors can

view actual helicopters, tanks, and artillery equipment and understand how they were

operated. (See, e.g., Cert. Admin. R. at 155-64, 206-07, 213, 1405-13.) From other

exhibits and displays, visitors can learn how members of our military were trained,

uniformed and learn how important battles were fought. (See, e.g., Cert. Admin. R. at

191, 196-200, 208-12, 222-55.) Many of the Museum’s war mementos and paraphernalia

on display belong to local persons who served in our armed forces. (See, e.g., Cert.

Admin. R. at 1079, 1165.) The Museum provides the public with access to its library of

books and manuals for use in their own military research or restoration work. (See, e.g.,

Cert. Admin. R. at 1124-28.) All of these activities enhance the public’s knowledge and

understanding of a part of the American experience. In this way, the Museum’s use

“comprehends . . . activities which are humanitarian in nature and rendered for the general




                                              11
improvement and betterment of mankind” and thus qualifies it for a charitable exemption.

See College Corner, 840 N.E.2d at 909 (citation omitted).

                   Property Use Supports Less Than a 100% Exemption

       Because the Museum property is used for both exempt and non-exempt purposes,

Indiana Code § 6-1.1-10-36.3 instructs how the charitable purposes exemption is to be

applied. It provides in relevant part:

          (a) For purposes of this section, property is predominantly used or
              occupied for [a charitable purpose] if it is used or occupied for [a
              charitable purpose] during more than fifty percent (50%) of the
              time that it is used or occupied in the year that ends on the
              assessment date of the property.

          (b) The determination under subsection (c) of:
              (1) the use or occupation of the property; and
              (2) the application of an exemption;
          applies separately to each part of the property identified under I.C. 6-
          1.1-11-3(c)(5).

          (c) If a section of this chapter states one (1) or more purposes for
          which property must be used or occupied in order to qualify for an
          exemption, then the exemption applies as follows:
               (1) Property that is exclusively used or occupied for [a charitable
          purpose] is totally exempt[;]
               (2) Property that is predominantly used or occupied for [a
          charitable purpose] by a church, religious society, or not-for-profit
          school is totally exempt[;]
               (3) Property that is predominantly used or occupied for [a
          charitable purpose] by a person other than a church, religious society,
          or not-for-profit school is exempt . . . on the part of the assessment . .
          . that bears the same proportion to the total assessment of the
          property as the amount of time that the property was used or occupied
          for [the charitable purpose;]
               (4) Property that is predominantly used or occupied for a purpose
          other than one (1) of the stated purposes is not exempt from any part
          of the property tax.

IND. CODE § 6-1.1-10-36.3(a)-(c) (2014).




                                             12
       The Museum’s exhibition area, restoration area, and the majority of its storage

area are all exclusively used for its charitable purpose.5 Accordingly, those spaces are

entitled to a 100% exemption. See I.C. § 6-1.1-10-36.3(a)-(c)(1). Nonetheless, the

Museum used specific portions of its storage space and its Officer’s Club for the non-

charitable activities of boat storage, Yellowbook storage, and non-Museum related social

events. See supra at p. 4. To exempt those spaces, the Museum was required to present

evidence demonstrating that they were used for exempt purposes more than they were

used for non-exempt purposes. See, e.g., Hamilton Cty. Assessor v. Duke, 69 N.E.3d
567, 570 (Ind. Tax Ct. 2017) (citing both I.C. § 6-1.1-10-36(a) and State Bd. of Tax

Comm’rs v. New Castle Lodge #147, Loyal Order of Moose, Inc., 765 N.E.2d 1257, 1262-

63 (Ind. 2002)), review denied).)

       The Museum’s evidence demonstrates that approximately 9% of its total square

footage was used to store boats seven months out of the year. (See, e.g., Cert. Admin.

R. at 150, 341-68, 1182-88, 1190-93.) As a result, that space was not predominately

used for charitable purposes during 2014 and therefore ineligible for an exemption. See

I.C. § 6-1.1-10-36.3(a)-(c). The Museum’s evidence also indicates that during the year

at issue, the Officer’s Club, which occupies 15% of the Museum’s total square footage,

was rented “somewhere between” 14 and 28 times for social events and to store yellow




5
   In its final determination, the Indiana Board concluded that the Museum’s property is “much
larger than necessary to support the museum[.]” (Cert. Admin. R. at 951 ¶ 57.) This conclusion
is not, however, supported by the evidence in the certified administrative record. (See, e.g., Cert.
Admin. R. at 162-80, 206-07, 215-22 (all indicating how large the vehicles are), 1116 (indicating
that exhibits are periodically rotated and thus, when not on display, vehicles had to be stored),
1378-81 (indicating the amount of space necessary to move and/or disassemble large vehicles
like tanks), 1382-83 (indicating that reenactments using the large motorized vehicles were
conducted outside on the grounds).)


                                                13
pages for approximately one month. (See, e.g., Cert. Admin. R. at 150, 372-73, 441-48,

1193-94, 1245-51, 1309-14, 1357-58.) That evidence does not demonstrate that the

Officer’s Club was predominately used for any charitable purposes.                  Finally, the

Museum’s evidence indicates that the Anderson and Madison County Historical Societies

used approximately 1% of the Museum’s total square footage, free-of-charge, for its own

storage. (See Cert. Admin. R. at 150, 1086, 1189-90.) Again, without anything more, the

Court cannot find that the space was predominately used for a charitable purpose.

                                        CONCLUSION

       For the foregoing reasons, the Indiana Board’s final determination that the

Museum’s property did not qualify for an educational purposes exemption is AFFIRMED.

The Indiana Board’s final determination that the Museum’s property did not qualify for a

charitable purposes exemption, however, is REVERSED. The evidence contained in the

administrative record supports the Court’s finding that the Museum’s property is eligible

for a 75% exemption.6 The matter is therefore REMANDED to the Indiana Board to

ensure that the Madison County Assessor complies with the Court’s instructions

contained in this opinion. See, e.g., Switzerland Cty. Assessor v. Belterra Resort Indiana,

LLC, 130 N.E.3d 672, 675-76 (Ind. Tax Ct. 2019).




6
  The Museum has argued that because its property received a 100% exemption in 1996,
collateral estoppel mandates that it receive the same exemption now. (See Pet’r Br. at 31-34.)
The Court rejects this argument. See, e.g., Hamilton Cty. Assessor v. SPD Realty, LLC, 9 N.E.3d
773, 777 (Ind. Tax Ct. 2014) (explaining that determining whether an exemption applies is a fact-
sensitive inquiry); Fleet Supply, Inc. v. State Bd. of Tax Comm’rs, 747 N.E.2d 645, 650 (Ind. Tax
Ct. 2001) (indicating that each assessment year, and thus each exemption request, stands alone),
review denied.
                                               14